K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com May 1, 2014 EDGAR FILING U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:American Beacon Funds File Nos. 033-11387 and 811-04984 Post-Effective Amendment No. 189 Ladies and Gentlemen: Transmitted herewith for filing on behalf of American Beacon Funds (the “Registrant”), pursuant to the Securities Act of 1933, as amended (the “1933 Act”), and Rule 485(a) of Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, is Post-Effective Amendment No. 189 to the Registrant’s currently effective Registration Statement on Form N-1A (“Post-Effective Amendment No. 189”) relating to the A Class, C Class, Y Class, Institutional Class and Investor Class shares of beneficial interest in the American Beacon Bahl & Gaynor Small Cap Growth Fund (the “Fund”).This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Registrant. The purpose of this filing is to add the Fund as a new series of the Registrant.This filing does not affect the registration of, or disclosures concerning, any other series of the Registrant. Pursuant to Rule 485(a)(2) under the 1933 Act, Post-Effective Amendment No. 189 will become effective 75 days after the filing date. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy K. Ingber Kathy K. Ingber
